              Case 5:19-cv-00834-DAE Document 42 Filed 08/07/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,
Plaintiff,
                                                          CIVIL ACTION NO. 5-19-CV-00834-DAE
vs.

JOHN DOE,
Defendant.

                                   JOINT ADVISORY STATEMENT

            Pursuant to the Court’s July 29, 2020 Order (Dkt 34), the parties hereby file a joint advisory

statement regarding Defendant’s pending Motion to Compel. The parties meaningfully conferred

for over two hours (two phone calls) and have narrowed disputed issues before the Court.

      I.       Plaintiff’s possession, custody, and control of certain documents.

            As an initial matter, Plaintiff represents that several categories of relevant documents are

within the exclusive possession of its former counsel, with whom Plaintiff is engaged in a

lawsuit. Plaintiff represents that its former counsel is withholding these documents pending the

outcome of the lawsuit, which has recently settled.

            Defendant is unable to investigate the nature of these documents or underlying claims,

and reserves all rights pending its ability to review the documents Plaintiff does produce and

what depositions and additional discovery reveal about those documents Plaintiff represents are

out of its possession, custody, and control.

      II.      Proof of Ownership, Licenses, and/or Assignments (Interrogatory Nos. 3, 5, 6;
               RFP Nos. 2, 26, 27)

      A. Issues Resolved

      1) Plaintiff has agreed to produce any documents showing proof of authorship and any “work


                                                      1
         Case 5:19-cv-00834-DAE Document 42 Filed 08/07/20 Page 2 of 7




       make for hire contracts” or assignments evidencing the vesting of ownership and chain of

       title to Plaintiff. Plaintiff represents that it is not in possession, custody, or control of any

       such documents.

   2) Plaintiff has agreed to produce relevant copyright registrations. Plaintiff represents that

       copies of the copyright registrations and file history are in the possession of its former

       counsel, and it is in the process of obtaining such documents.

   3) Plaintiff has agreed to produce all assignments. Plaintiff represents that the Copyrights in

       Suit have never been assigned and it is not in possession, custody, or control of any

       responsive documents or information.

   4) Plaintiff has agreed to meaningfully supplement its interrogatory responses accordingly by

       August 14, 2020.

   5) Defendant reserves the right to seek further relief, exclude evidence, and seek sanctions if

       Plaintiff does not provide this discovery in a reasonable amount of time or if Defendant

       learns that Plaintiff’s representations are incorrect.

   B. Remaining Dispute

       The parties have a remaining dispute regarding third party claims of ownership of the

Copyrights In Suit. Plaintiff states that it not in possession of information regarding third party

claims of ownership to the copyrights in suit. Defendant believes this is not the case, because in

Genova Capital vs. Collette Pelissier et al., in California State Court, for example, the plaintiffs

claim that they “invested in exchange for a 50% interest in copyrights owned by Defendant Malibu

Media.” Defendant has requested documents from this case regarding these and any other claims

of ownership. Defendant is entitled to know whether Plaintiff owns the unencumbered right to




                                                  2
            Case 5:19-cv-00834-DAE Document 42 Filed 08/07/20 Page 3 of 7




assert the Copyrights In Suit, not only to determine whether this suit can be maintained, but also

to protect Defendant from successive lawsuits over the same copyrights.

    Plaintiff refuses to produce them and avers that the Genova Capital matter is not a dispute

about ownership of the Malibu Media copyrights. In fact, Genova was found to have engaged in

a fraudulent foreclosure of certain real property owned individually by Ms. Pelissier. Further, the

complaint alleging ownership of the Malibu Media copyrights was never filed by Genova. With

respect the suit that was filed, Genova Capital was found to have engaged in an extortionate

scheme whereby the principals would drop an attempted foreclosure on real property (investment

property in Malibu, California) in exchange for a percentage of the Malibu Media copyrights. To

perpetuate this scheme, Genova created a forged document, with a doctored DocuSign signature

page purporting to be Ms. Pelissier’s consent to the transfer. In fact, neither Ms. Pelissier nor any

other individual signed any agreement transferring any percentage of the Malibu Media copyrights

to any third party, and all ownership currently rests solely with Malibu Media. The real property

dispute in California has no relevance to this copyright infringement litigation.

   III.      Interrogatory responses and produce documents regarding damages, revenues,
             licenses and alleged market value of the asserted copyrights and the underlying
             works (Interrogatory Nos. 2, 4-6; RFP Nos. 5-9, 11-14, 25, 26, 27)

   A. Issues Resolved

   1) Plaintiff agrees to produce three years of revenues from its website and total number of

          films on the website at the relevant times.

   2) Plaintiff agrees to produce analytics and statistics from its website from before and during

          the time it hosted the works in this lawsuit.

   3) Plaintiff agrees to produce all licenses and offers to license. Plaintiff represents that it has

          never licensed or offered to license the Copyrights in Suit other than to users of its website



                                                    3
         Case 5:19-cv-00834-DAE Document 42 Filed 08/07/20 Page 4 of 7




       is not in possession, custody, or control of any responsive documents or information.

   4) Plaintiff has not identified any specific financial or reputational losses from the alleged

       infringement and has no responsive documents or information in its possession, custody,

       or control.

   5) Plaintiff represents it has no responsive documents or information in its possession,

       custody, or control regarding prior assertions or enforcement of the copyrights in suit,

       except that its former counsel may have such documents, and if so, they will be produced.

   6) Plaintiff agrees to meaningfully supplement its interrogatory responses accordingly by

       August 14, 2020.

   7) Defendant reserves the right to seek further relief, exclude evidence, and seek sanctions if

       Plaintiff does not provide this discovery in a reasonable amount of time or if Defendant

       learns that Plaintiff’s representations are incorrect.

   B. Remaining Dispute

       The parties have a remaining dispute regarding settlement agreements regarding the

Copyrights In Suit. Defendant believes the terms of prior settlement agreements to the copyrights

in this suit are directly relevant to Defendant’s claims and defenses of lack of value, fair use, de

minimis, and abuse of process, among others. Plaintiff should not be allowed to hide behind is

own self-serving agreements as an end-run around discovery actions in this case. This is why such

agreements typically provide for required production in court cases, or are otherwise unenforceable

with regard to such limitations without showing of cause.

        Plaintiff disputes the relevance of said information in light of 17 U.S.C. § 504(c) which

limits a maximum recovery, per work, in each case, not in total across all claims of infringement.

Because Plaintiff has not received any award for actual damages in this action, 17 U.S.C. § 504(c)



                                                  4
           Case 5:19-cv-00834-DAE Document 42 Filed 08/07/20 Page 5 of 7




does not bar Plaintiff from pursing its claim for statutory damages here. Plaintiff also claims that

these agreements are subject to third party confidentiality obligations and will not seek permission

to produce them for that reason. Defendant agrees to keep any such agreements confidential under

a protective order.

         To the extent that these agreements call for a Court order to relinquish these obligations,

Defendant requests that Plaintiff seek for the third parties to waive this agreement and agree not

to oppose Defendant seeking such an order from this Court if it becomes necessary.

   IV.      Interrogatory response regarding willfulness

         Plaintiff’s current response to Defendant’s request for willfulness contentions refers to the

entire Complaint and the evidence of Defendant’s voluminous infringement of third party content

using BitTorrent. Plaintiff has specified that its basis for its allegation is the number of alleged

infringements and will respond to this willfulness interrogatory accordingly.

         Defendant reserves the right to seek further relief, exclude evidence, and seek sanctions if

Plaintiff does not provide this discovery in a reasonable amount of time.

   V.       Interrogatory responses and documents relating to IPP and its supposed
            infringement investigation (Interrogatory Nos. 11-15; RFP Nos. 15, 17-19, 21-23,
            28, 31-34, 36, 39-40, 46-47, and 54).

   A. Issues Resolved

   1) Plaintiff agrees to produce its communications with IPP. Plaintiff further agrees to produce

         engagement or other agreements with IPP. Plaintiff represents that all such materials are

         in the possession of its former counsel and it is in the process of obtaining them.

   2) Plaintiff represents that it has no written communications with IPP that are not in

         possession of its former counsel, and any communications with IPP since the dispute with

         former counsel arose have been oral.



                                                   5
         Case 5:19-cv-00834-DAE Document 42 Filed 08/07/20 Page 6 of 7




   3) Plaintiff further represents that it will not claim privilege as to its communications with

       IPP, and will otherwise produce a privilege log for any privileged communications between

       Plaintiff and its counsel.

   4) Plaintiff represents that it still is unable to obtain documents from IPP due to COVID-19,

       but will produce them if and when it is able to contact them. Defendant reserves the right

       to seek to have any late-produced documents excluded.

   5) Plaintiff agrees to meaningfully supplement its interrogatory responses by August 14,

       2020.

   6) Defendant reserves the right to seek further relief, exclude evidence, and seek sanctions if

       Plaintiff does not provide this discovery in a reasonable amount of time or if Defendant

       learns that Plaintiff’s representations are incorrect.

   B. Remaining Dispute

   The parties have a remaining dispute regarding total payments to IPP for its copyright

infringement allegation services. Plaintiff has agreed to disclose payments to IPP solely for the

work specifically directed to this case, but does not agree to discovery on what it has paid IPP

beyond this case. Defendant believes that Plaintiff has paid IPP paid vast sums totaling in the

millions of dollars, and that discovery on the total sums Plaintiff has paid IPP is relevant to IPPs

potential bias and Defendant’s affirmative defenses and abuse of process counterclaim. Plaintiff

counters that due to the high number of infringements and vast amounts of data collected by its

consulting expert, IPP, over numerous years, the amount paid by Plaintiff to IPP is substantial.

However, these amounts are directly correlated to a specific service provided by IPP and are not,

in any way, relevant to any of Defendant’s counterclaims.




                                                  6
         Case 5:19-cv-00834-DAE Document 42 Filed 08/07/20 Page 7 of 7




Dated: August 7, 2020                          Respectfully Submitted,


 Beik Law Firm, PLLC                            JT Morris Law, PLLC

 By: /s/ Paul S. Beik                           By: /s/ JT Morris
 Paul S. Beik                                   JT Morris
 Texas State Bar No. 24054444                   Texas State Bar No. 24094444
 paul@beiklaw.com                               jt@jtmorrislaw.com
 Beik Law Firm, PLLC                            Ramzi Khazen
 8100 Washington Ave., Suite 1000               Texas State Bar No. 24040855
 Houston, TX 77007                              ramzi@jtmorrislaw.com
 Tel: 713-869-6975                              JT Morris Law, PLLC
 Fax: 713-868-2262                              1105 Nueces Street, Suite B
 Counsel for Plaintiff Malibu Media, LLC        Austin, Texas 78701
                                                Tel: 512-717-5275
                                                Fax: 512-582-2948
                                                Counsel for Defendant John Doe




                                CERTIFICATE OF SERVICE
       Under the Federal Rules of Procedure. I certify that on August 7, 2020, a copy of the

foregoing was served on all parties by the Court’s ECF filing system.

                                            /s/ JT Morris
                                            JT Morris




                                               7
